Order unanimously affirmed, without costs. Memorandum: Petitioner brought this proceeding to invalidate respondent’s designating petition for the Republican nomination for Mayor of the City of Buffalo on the ground that the cover sheet failed to state the exact number of signatures therein (Election Law § 6-134 [2]). Special Term denied the petitioner the relief requested. We affirm.
Special Term found that, although the cover sheet lists only 7,097 signatures, there were actually 7,112 signatures, an understatement of 15. The understatement of 15 signatures on the cover sheet of the designating petition is not a fatal defect (Matter of Jonas v Black, 63 NY2d 685, affg 104 AD2d 466). We have considered petitioner’s other contentions and find them to be without merit. (Appeal from order of Supreme Court, Erie County, Fudeman, J.—Election Law.) Present— Doerr, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ. (Decision entered Aug. 21,1985.)